DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on September 24, 2019, is a continuation of a prior U.S. non-provisional application, filed on January 22, 2019, which is a continuation of a prior U.S. non-provisional application, filed on June 30, 2017, and claims benefit to a U.S. provisional application, filed on July 1, 2016.
Restriction Requirement
Restriction to one of the following invention groups is required under 35 U.S.C. 121:
I. Claims 1-9, 15, and 16, directed to an AAA server enabling the authority to account for Wireless Access Vehicular Environment service channel bandwidth consumption by each of said user devices having been duly provisioned by said AAA server, or authorizing the user device to have access to Wireless Access Vehicular Environment (WAVE) service channels, and account for bandwidth consumption by each of said user devices having been duly authenticated and authorized by said AAA server, classified in H04W 4/44.
II. Claims 10-12, directed to a roadside unit (RSU) configured with an IPv6 MIB operable to retrieve, for each datagram received from an IPv6 node operating in a route optimization mode of Mobile IPv6, a fixed "home address" of the mobile node carried in the Mobile IPv6 routing header of said datagram, said RSU being operable to accumulate, in Non-volatile Random Access Memory (NOVRAM), said packet and byte count statistics for WAVE service channel usage per client device and periodically to send said statistics to a AAA server, encapsulated in a UDP/IP 
III. Claims 13 and 14, directed to an on-board unit (OBU), compliant with WAVE and IEEE 802.1lp and configurable with dual-radio capability, and configured with an extended IPv6 MIB operable to retrieve the addresses of neighboring devices when a new entry is inserted in a routing table, using either a synchronous method based on SNMP GET to retrieve the routing table periodically, or an asynchronous method based on SNMP TRAP to report "real-time" changes in the routing table, classified in H04W 4/38.
The invention groups are distinct from each other because of the following reasons:
Invention groups I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such accumulating packet and byte count statistics for WAVE service channel usage per client device and periodically to send said statistics to a AAA server. MPEP 806.05(d).
Invention groups I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination III has separate utility such as retrieving the addresses of neighboring devices when a new entry is inserted in a routing table. MPEP 806.05(d).
Invention groups II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are 
The examiner has required restriction between subcombinations usable together. Where the applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. MPEP 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the invention groups listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: each invention group would require different classifications and search terms that would result in different prior art for review.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention group. 
The election of an invention group may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated 
Should the applicant traverse on the ground that the invention groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention groups unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other groups.
A telephone call was made to Sean S. Wooden (Representative) on November 16, 2021 to request an oral election to the above restriction requirement, but said request for an oral election to the above restriction requirement did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention group, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is 571-270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476